DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments received on 01/25/2021.
Claim Objections
Claim 2 is objected to because of the following informalities:  as to claim 2, acronyms “CATV”, “CMTS”, and “RPD” should be spelled out.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  as to claim 4, acronym “DOCSIS” should be spelled out.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, “the Global Network” should be replaced by a Global Network.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 5, lines 1-2, it is not clear whether “the upstream device” refers back to the “upstream sending device” or “upstream network device”. 
Claim 24 recites the limitation "the reference source" on line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends on claim 24, therefore it has been rejected as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters of claims 21 and 22 of the instant application.
Instant Application
10,530,512
21. A method comprising:
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and sending, by the computing device, the difference time value to the network device.
22.    The method of claim 21 where the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile devices to allow timing synchronization between the mobile devices.
1. A method comprising: 
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and sending, by the computing device, the difference time value to the network device, wherein the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile network devices to allow timing synchronization between the mobile network devices.

s 23 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,512 in view of Chen et al. (hereinafter, referred to as Chen) (US 2018/0116009).
As to claim 23, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 23, except that the computing device is a cable modem. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the “first time” and the clock of the CMTS is interpreted as “a first timing source in a first domain”); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing source representing a second time); and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,530,512, as suggested by Chen, in order to determine the transmission time in a cable modem system.
As to claim 26, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 26, except that the difference time value quantifies a one-way delay from the network device to the computing device. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time  and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). Chen further discloses that the difference time value quantifies a one-way delay from the network device to the computing device (see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,530,512, as suggested by Chen, in order to determine the transmission time in a cable modem system.
As to claims 27 and 28, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 27, except that the first time is obtained from a first time stamp sent by the network device and specifying a send time. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the first time and the clock of the CMTS is interpreted as a first timing source in a first domain); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing  As to claim 28, Chen further discloses that the second time is a time of receipt of the time stamp by the computing device (see paragraph 0067).
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,530,512. This is a statutory double patenting rejection.
Instant Application
10,530,512
29.    A method comprising:
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and
sending, by the computing device, the difference time value to the network device, where the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile devices to allow timing synchronization between the mobile devices.
1. A method comprising: 
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and 
sending, by the computing device, the difference time value to the network device, wherein the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile network devices to allow timing synchronization between the mobile network devices.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter, referred to as Chen) (US 2018/0116009), in view of Dolgov (US 2010/0298020).
As to claim 1, Chen discloses a method implemented in a cable modem synchronized to a time source (see paragraphs 0066-0067, clock of the cable modem has been interpreted as a time source that cable modem has been synchronized to), the method comprising: receiving, a message having a time stamp (see paragraph 0067, “a reference time stamp” received from CMTS 110) specifying a send time (see paragraph 0067), from an upstream sending device (i.e., the CMTS device) in a network (see  and calculating, a one-way delay from the sending device to the cable modem using the send time and the receive time (see paragraph 0067, the “transmission time from the CMTS 110 to the cable modem 130B” is the one-way delay). Chen discloses all the subject matters claimed in claim 1, except for sending, the value of the one-way delay to an upstream network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter and a receiver (see the abstract). Dolgov further discloses that the receiver calculates a one-way transmission delay by calculating the difference in time between the transmission time stamp indicated in the received signal and the reception time stamp applied by the receiver (see paragraph 0063). The receiver may subsequently communicate the calculated one-way transmission delay back to the transmitter so it can be recorded in a memory (see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen as suggested by Dolgov and send the one-way delay back to the upstream network device (i.e., the CMTS) in order to communicate the amount of the delay with the network device and potentially make adjustments in future transmissions to compensate for the amount of delay.  
As to claim 2, Chen discloses that the message was sent in a packet through a CATV network from a CMTS (see paragraphs 0049, 0050, 0056, 0058, and 0067).  

As to claim 4, Chen discloses that the packet based protocol is DOCSIS (see paragraph 0059).
As to claim 5, Chen discloses that the upstream device is the sending device (see paragraph 0067).
As to claim 21, Chen discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the first time and the clock of the CMTS is interpreted as a first timing source in a first domain); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing source representing a second time); and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). Chen discloses all the subject matters claimed in claim 21, except for sending, by the computing device, the difference value to the network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter and a receiver (see the abstract). Dolgov discloses that the receiver calculates a one-way transmission delay by calculating the difference in time between the transmission time stamp indicated in the received signal and the reception time stamp applied by the receiver (see paragraph 0063). The receiver may subsequently communicate the calculated one-way transmission delay back to the transmitter so it can be recorded in a memory  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen as suggested by Dolgov and send the difference time value (one-way delay) to the network device (i.e., the CMTS) in order to communicate the amount of the delay with the network device and potentially make adjustments in future transmissions to compensate for the amount of delay.  
As to claim 23, Chen discloses that the computing device is a cable modem (see paragraph 0067).
As to claim 26, Chen discloses that the difference time value quantifies a one-way delay from the network device to the computing device (see paragraph 0067).
As to claim 27, Chen discloses that the first time is obtained from a time stamp sent by the network device and specifying a send time (see paragraph 0067).
As to claim 28, Chen discloses that the second time is a time of receipt of the time stamp by the computing device (see paragraph 0067).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dolgov, further in view of Alex (US 2018/0054251).
As to claim 6, Chen and Dolgov disclose all the subject matters claimed in claim 6, except that the time source is the Global Network Satellite System (GNSS). Alex, in the same field of endeavor, discloses a system comprising modem devices, where a GNSS provides time pulse (clock) to the modems (see paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen and Dolgov as suggested by Alex in order to provide a highly accurate clock signal to the modem.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632